Title: To James Madison from James Taylor, 14 February 1808
From: Taylor, James
To: Madison, James



Sir
No. Carolina febry. 14th, 1807

On the 12th, Ulto, the Brig Jacob, N W. Easton Master from Bordeaux bound to Baltimore was cast away on the banks of this Coast; among a number of Articles on board; of which the Captain had no Invoices, are five boxes marked JMB two boxes marked JMC, and two barrels; part of which are directed for you, and part for the President.  In the discharge of my official duties, I was obliged to take possession of a large and valuable part of the Cargo; this portion I took charge of for the purpose of forwarding them to you by the first opportunity which shall be done; may I solicit Sir, that you transmit me the Invoices of them (if they are articles subject to duty) as early as convenient, that I may make my Returns to the Treasury department.  I would not have them opened, and they are now Safe in NewBern in a fire proof Store.  With Sentiments of the highest Respect, I have the honor to be Sir Yr. Ob Servt.

James TaylorCollector district Ocracoke


